Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stellman on 12/22/2021.

The application has been amended as follows: 


	Amend line 1 from “The device defined in Claim 1, wherein the air or fluid injected into the” to -- The device defined in Claim 1, wherein the fluid injected into the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a device for separating a first mineral from at least a second mineral using a centrifuge and energy injection module.  The closest prior art does not disclose or make obvious at least one energy injection module coupled to the collection region and configured to provide oscillating energy and to inject a fluid into the collection region in conjunction with the other structures in claim 1.  
The closest prior art discloses a method for separating a first mineral of a first specific gravity from at least a second mineral of a second specific gravity.  The closest prior art does not disclose or make obvious obtaining a slurry comprising the first and second minerals and a solid carrier medium in conjunction with the other structures in claim 13.  
The closest prior art discloses a method for separating a first mineral from at least a second mineral by rotating a centrifuge having a fluidized slurry.  The closest prior art does not disclose or make obvious injecting acoustic energy and a fluid into the collection region in conjunction with the other structures in claim 33.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/K.K./Examiner, Art Unit 3653               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653